OPINION — AG — ** DUAL OFFICE HOLDING — MUNICIPALITY — SCHOOL SUPERINTENDENT ** (1) A COUNTY SUPERINTENDENT OF SCHOOLS IS 'NOT' REQUIRED TO RESIGN FROM HIS OFFICE IN ORDER TO BECOME A CANDIDATE FOR THE OFFICE OF MAYOR IN A HOME RULE MUNICIPALITY. (2) IF HE IS ELECTED TO THE OFFICE OF MAYOR IN A MUNICIPALITY WHERE THE DUTIES INCLUDE ANY EXERCISE OF SOVEREIGN POWER, HE IS PROHIBITED FROM SERVING SIMULTANEOUSLY IN BOTH OFFICES UNDER 51 Ohio St. 6 [51-6] (3) IF HE IS ELECTED TO THE OFFICE OF MAYOR AND ENTERS UPON THE DUTIES THEREOF, HE IPSO FACTO VACATES THE OFFICE OF COUNTY SCHOOL SUPERINTENDENT. (DUAL OFFICE, SCHOOLS, CITIES, TOWNS, OFFICE) CITE: 11 Ohio St. 13-101 [11-13-101], 19 Ohio St. 131 [19-131](C), 70 Ohio St. 4-101 [70-4-101], 70 Ohio St. 4-104 [70-4-104], ARTICLE XVIII (BETTY ELROD HUNTER) == SEE OPINION NO. 88-605 (1988) ==